In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-488V
                                      Filed: April 24, 2018
                                         UNPUBLISHED


    LESLIE LEWIS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Tetanus Diphtheria
                                                             acellular Pertussis (Tdap) Vaccine;
    SECRETARY OF HEALTH AND                                  Encephalitis
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On April 19, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered injuries resulting from adverse effects of a
tetanus, diphtheria, and pertussis (“Tdap”) vaccination received on September 9, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.
        On April 23, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case for the table injury of encephalitis.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent “has determined that
petitioner has met the requirements for compensation under the Act. The medical

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
evidence demonstrates that petitioner is entitled to a presumption of causation, as her
encephalitis first manifested within 72 hours of receipt of her Tdap vaccination and there
is not a preponderance of the evidence that her condition is due to a factor unrelated to
her vaccination.” Id. at 3. Respondent further agrees that petitioner’s encephalitis
persisted for more than six months and that petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master